    Case 3:19-cv-02281-K Document 42 Filed 03/04/20                             Page 1 of 64 PageID 415



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

FEDERAL TRADE COMMISSION,

                                    Plaintiff,
                                                                            Case No. 3:19-cv-02281-K
         vs.

MATCH GROUP, INC., a corporation,

                                    Defendant.


                     REPLY TO OBJECTION TO FTC’S PURPORTED “NOTICES”

         While Match does not wish unnecessarily to congest this Court’s docket with further filings

related to its pending Motion to Dismiss, it respectfully submits this short response to the Federal

Trade Commission’s (“FTC”) latest “reply” filing.

         The FTC has, in fact, repeatedly made substantive arguments in its purported Notices. See

Dkt. 38; Dkt. 39. The FTC has serially filed unauthorized sur-replies, and Match refrained from

responding until Monday. However, Match’s position is that none of the FTC’s briefing after its

Response has been appropriate, and the briefing should be closed.1

         More importantly, contrary to its representation to the Court that the FTC’s recent briefs to

the United States Supreme Court “do not ‘admit[]’ or ‘state[]’ anything about Fifth Circuit law;

instead they merely do not list Fifth Circuit law in string cites,” and that the briefs have “nothing

to do with the FTC’s position on Fifth Circuit law,” the FTC, in actuality, repeatedly stated an

exact number of circuit courts—seven—that “have held that Section 13(b) authorizes a district

court to award the FTC monetary remedies” and did not include the Fifth Circuit in those seven.



1
  Alcan Aluminum Corp. v. BASF Corp., 133 F. Supp. 2d 482, 491 (N.D. Tex. 2001) (The only time new authority
justifies a sur-reply is when it makes “drastic changes in the law likely to change the court’s determination and that
the court is likely to miss in its research, or might find only with difficulty and significant effort”).

                                                           1
    Case 3:19-cv-02281-K Document 42 Filed 03/04/20                 Page 2 of 64 PageID 416



This is directly contrary to the position taken in this case, which is that existing Fifth Circuit law

controls the issue (it does not).

        Attached hereto as Exhibits 1, 2, and 3 are copies of the FTC’s filings referenced in Match’s

Objection to FTC’s Purported “Notices.” (Dkt. 40). In those filings, the FTC wrote:

•   “The question of whether Section 13(b) authorizes a district court to award the FTC monetary
    relief such as restitution has divided the courts of appeals. In addition to the Ninth Circuit,
    seven other courts of appeals have held that Section 13(b) authorizes a district court to award
    the FTC monetary remedies. See FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 15 (1st Cir.
    2010); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011); FTC v. Ross, 743
    F.3d 886, 890-892 (4th Cir.), cert. denied, 574 U.S. 819 (2014); FTC v. Security Rare Coin &
    Bullion Corp., 931 F.2d 1312, 1314-1315 (8th Cir. 1991); FTC v. Freecom Commc’ns, Inc.,
    401 F.3d 1192, 1202 n.6 (10th Cir. 2005); FTC v. United States Oil & Gas Corp., 748 F.2d
    1431, 1432-1434 (11th Cir. 1984) (per curiam).”

        o   FTC Resp. to Pet. for Writ. of Cert. at 6, AMG Cap. Mgmt. v. FTC (No. 19-508 filed
            Dec. 23, 2019) (emphasis added); FTC Resp. to Pet for Writ of Cert. at 6–7, Publishers
            Bus. Servs. Inc. v. FTC (No. 19-507 filed Dec. 13, 2019) (emphasis added).

•   “The court of appeals acknowledged that it was creating a circuit split when it held ‘that section
    13(b)’s permanent-injunction provision does not authorize monetary relief.’ Every other court
    of appeals that has decided that issue has held the opposite. Specifically, the First, Second,
    Fourth, Eighth, Ninth, Tenth, and Eleventh Circuits have all held that Section 13(b) authorizes
    district courts to enter injunctions that include monetary relief.”

        o FTC Pet. for Writ of Cert. at 11, FTC v. Credit Bureau Ctr., LLC (No. 19-825 filed
          Dec. 19, 2019) (emphasis added) (citations and paragraph break omitted).

•   “Until the split is resolved, the FTC Act will mean one thing in the Seventh Circuit and
    something different in seven other circuits.”

        o Id. at 25 (emphasis added); see also id. at 3 & n.2 (citing cases).




                                                  2
 Case 3:19-cv-02281-K Document 42 Filed 03/04/20     Page 3 of 64 PageID 417




Date: March 4, 2020                     By: /s/ Angela C. Zambrano
                                           Angela C. Zambrano
                                           State Bar No. 24003157
                                           angela.zambrano@sidley.com
                                           David Sillers
                                           State Bar No. 24072341
                                           dsillers@sidley.com
                                           SIDLEY AUSTIN LLP
                                           2021 McKinney Ave, Suite 2000
                                           Dallas, TX 75201
                                           Telephone: 214.981.3300
                                           Fax: 214.981.3400

                                           Chad S. Hummel (admitted Pro Hac)
                                           chummel@sidley.com
                                           SIDLEY AUSTIN LLP
                                           1999 Avenue of the Stars, 17th Floor
                                           Los Angeles, CA 90067
                                           Telephone: 310.595.9500
                                           Fax: 310.595.9501

                                           Attorneys for Match Group, Inc.




                                    3
  Case 3:19-cv-02281-K Document 42 Filed 03/04/20                Page 4 of 64 PageID 418




                                CERTIFICATE OF SERVICE

       On March 4, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                         /s/ David Sillers
                                                         David Sillers




                                                4
Case 3:19-cv-02281-K Document 42 Filed 03/04/20   Page 5 of 64 PageID 419




            EXHIBIT 1
Case 3:19-cv-02281-K Document 42 Filed 03/04/20       Page 6 of 64 PageID 420



                                No. 19-508

           In the Supreme Court of the United States
                 AMG CAPITAL MANAGEMENT, LLC, ET AL.,
                               PETITIONERS

                                    v.
                       FEDERAL TRADE COMMISSION


                    ON PETITION FOR A WRIT OF CERTIORARI
                   TO THE UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



                       BRIEF FOR THE RESPONDENT


                                         NOEL J. FRANCISCO
                                          Solicitor General
                                            Counsel of Record
                                          Department of Justice
                                          Washington, D.C. 20530-0001
                                          SupremeCtBriefs@usdoj.gov
                                          (202) 514-2217
Case 3:19-cv-02281-K Document 42 Filed 03/04/20      Page 7 of 64 PageID 421


                          QUESTION PRESENTED
              Whether Section 13(b) of the Federal Trade Com-
           mission Act, 15 U.S.C. 53(b), empowers a district court
           to award equitable monetary relief in a civil enforce-
           ment action brought by the Federal Trade Commis-
           sion.




                                     (I)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                        Page 8 of 64 PageID 422


                                        TABLE OF CONTENTS
                                                                                                      Page
           Opinions below .............................................................................. 1
           Jurisdiction .................................................................................... 1
           Statement ...................................................................................... 2
           Discussion ...................................................................................... 4
           Conclusion ..................................................................................... 7

                                      TABLE OF AUTHORITIES

           Cases:

               FTC v. Amy Travel Serv., Inc., 875 F.2d 564
                (7th Cir.), cert. denied, 493 U.S. 954 (1989) ....................... 6
               FTC v. Bronson Partners, LLC, 654 F.3d 359
                (2d Cir. 2011) ......................................................................... 6
               FTC v. Commerce Planet, Inc., 815 F.3d 593
                (9th Cir. 2016), cert. denied, 137 S. Ct. 624 (2017) .... 3, 4, 5
               FTC v. Credit Bureau Ctr., LLC, 937 F.3d 764
                (7th Cir. 2019) ........................................................................ 6
               FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1
                (1st Cir. 2010) ........................................................................ 6
               FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192
                (10th Cir. 2005) ...................................................................... 6
               FTC v. H. N. Singer, Inc., 668 F.2d 1107
                (9th Cir. 1982) ........................................................................ 4
               FTC v. Ross, 743 F.3d 886 (4th Cir.), cert. denied,
                574 U.S. 819 (2014)................................................................ 6
               FTC v. Security Rare Coin & Bullion Corp.,
                931 F.2d 1312 (8th Cir. 1991) ............................................... 6
               FTC v. United States Oil & Gas Corp.,
                748 F.2d 1431 (11th Cir. 1984) ............................................. 6
               Kokesh v. SEC, 137 S. Ct. 1635 (2017) ................................... 3
               Mitchell v. Robert DeMario Jewelry, Inc.,
                361 U.S. 288 (1960)................................................................ 5

                                                        (III)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                 Page 9 of 64 PageID 423



                                                     IV

           Case—Continued:                                                                    Page
              Porter v. Warner Holding Co., 328 U.S. 395 (1946) ............. 5

           Statutes:

              Federal Trade Commission Act,
               15 U.S.C. 41 et seq................................................................. 2
                 15 U.S.C. 45(a)(1)............................................................... 4
                 15 U.S.C. 45(b) ................................................................... 4
                 15 U.S.C. 53(b) (§ 13(b)).................................... 2, 3, 4, 5, 6
Case 3:19-cv-02281-K Document 42 Filed 03/04/20          Page 10 of 64 PageID 424



            In the Supreme Court of the United States
                                    No. 19-508
                   AMG CAPITAL MANAGEMENT, LLC, ET AL.,
                                   PETITIONERS

                                         v.
                         FEDERAL TRADE COMMISSION


                     ON PETITION FOR A WRIT OF CERTIORARI
                    TO THE UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



                         BRIEF FOR THE RESPONDENT


                                OPINIONS BELOW
               The opinion of the court of appeals (Pet. App. 1a-40a)
            is reported at 910 F.3d 417. The order of the district
            court (Pet. App. 41a-73a) is reported at 29 F. Supp. 3d
            1338. The amended order of the district court (Pet.
            App. 74a-116a) is unreported.
                                  JURISDICTION
               The judgment of the court of appeals was entered on
            December 3, 2018. A petition for rehearing was denied
            on June 20, 2019 (Pet. App. 118a-119a). On September
            3, 2019, Justice Kagan extended the time within which
            to file a petition for a writ of certiorari to and including
            October 18, 2019, and the petition was filed on that date.
            The jurisdiction of this Court is invoked under 28 U.S.C.
            1254(1).



                                        (1)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 11 of 64 PageID 425



                                        2
                                  STATEMENT
               1. Petitioners engaged in a large-scale deceptive-
            lending scheme involving short-term, high-interest pay-
            day loans to consumers. Pet. App. 4a-5a. The loan doc-
            uments contained “large prominent print” informing
            the borrower that he would incur only a single finance
            charge. Id. at 61a. But terms that were “scattered
            throughout the fine print * * * create[d] a process un-
            der which” the loan would automatically be renewed,
            and “multiple finance charges w[ould] be automatically
            incurred,” unless the borrower took “affirmative ac-
            tion” to opt out. Id. at 61a; see id. at 68a. For example,
            the loan documents “g[ave] the impression that a
            $300.00 loan * * * w[ould] only cost borrowers $90.00,
            when in fact, unless borrowers read the fine print and
            t[ook] the necessary steps to opt out of the renewal plan,
            such a loan w[ould] incur $675.00 in fees.” Id. at 61a.
            Between 2008 and 2012, petitioners made more than 5
            million loans, obtaining approximately $1.27 billion in
            unjust renewal finance charges. Id. at 4a-5a, 15a.
               2. In 2012, the Federal Trade Commission (FTC)
            brought this civil enforcement action in federal district
            court, charging petitioners with violating the Federal
            Trade Commission Act (FTC Act), 15 U.S.C. 41 et seq.,
            and other consumer-protection laws. Pet. App. 5a-6a.
            The district court awarded the FTC summary judgment
            on liability. Id. at 41a-73a. As relevant here, the court
            ordered petitioner Scott Tucker to provide restitution
            for $1.27 billion in consumer losses. Id. at 74a-116a.
               3. The court of appeals affirmed. Pet. App. 1a-40a.
            As relevant here, the court rejected petitioners’ conten-
            tion that the FTC lacked the authority to obtain mone-
            tary relief in a civil enforcement action. Id. at 15a-17a.
            The court invoked Section 13(b) of the FTC Act, which
Case 3:19-cv-02281-K Document 42 Filed 03/04/20         Page 12 of 64 PageID 426



                                        3

            states that “in proper cases the Commission may seek,
            and after proper proof, the court may issue, a perma-
            nent injunction,” 15 U.S.C. 53(b). The court explained
            that it had “repeatedly held that § 13 ‘empowers district
            courts to grant any ancillary relief necessary to accom-
            plish complete justice, including restitution.’ ” Pet. App.
            15a (quoting FTC v. Commerce Planet, Inc., 815 F.3d
            593, 598 (9th Cir. 2016), cert. denied, 137 S. Ct. 624
            (2017)). The court also rejected petitioners’ request to
            revisit those precedents in light of this Court’s holding
            in Kokesh v. SEC, 137 S. Ct. 1635 (2017), that disgorge-
            ment of money obtained in violation of federal securities
            laws qualified as a penalty for purposes of federal stat-
            utes of limitations. The court of appeals noted the
            Kokesh Court’s statement that “[n]othing in [its] opin-
            ion should be interpreted as an opinion on whether
            courts possess authority to order disgorgement.” Pet.
            App. 16a (quoting Kokesh, 137 S. Ct. at 1642 n.3).
               Judge O’Scannlain, joined by Judge Bea, specially
            concurred to urge the court of appeals to rehear the
            case en banc and to hold that Section 13(b) does not au-
            thorize monetary relief. Pet. App. 23a-37a. In Judge
            O’Scannlain’s view, Section 13(b)’s authorization to is-
            sue an “injunction” “anticipates that a court may award
            relief to prevent an ongoing or imminent harm—but
            not to deprive a defendant of ‘unjust gains from past vi-
            olations.’ ” Id. at 24a (citation omitted). Judge Bea also
            specially concurred, expressing the view that the law-
            fulness of petitioners’ practices raised an “inherently
            factual” issue that was ill-suited for resolution at sum-
            mary judgment. Id. at 38a; see id. at 38a-40a.
               The court of appeals denied rehearing en banc with
            no judge requesting a vote. See Pet. App. 118a-119a.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 13 of 64 PageID 427



                                        4
                                  DISCUSSION
                The question whether Section 13(b) of the FTC Act
            authorizes district courts to award equitable monetary
            relief has divided the courts of appeals and would ordi-
            narily warrant this Court’s review. The Court recently
            granted the petition for a writ of certiorari in Liu v.
            SEC, cert. granted, No. 18-1501 (Nov. 1, 2019), however,
            to decide whether district courts may award disgorge-
            ment to the Securities and Exchange Commission
            (SEC) under analogous provisions of the securities
            laws. In light of the overlap between this case and Liu,
            the Court should hold this petition pending the disposi-
            tion of Liu.
                1. The FTC Act prohibits “[u]nfair methods of com-
            petition” and “unfair or deceptive acts or practices” in
            or affecting commerce. 15 U.S.C. 45(a)(1). The statute
            empowers the FTC to enforce that prohibition through
            administrative proceedings in which the agency may or-
            der violators to cease and desist from unlawful prac-
            tices. See 15 U.S.C. 45(b). In addition, Section 13(b),
            which Congress added to the FTC Act in 1973, author-
            izes the FTC to enforce that prohibition through civil
            actions in federal district court. See 15 U.S.C. 53(b). As
            relevant here, Section 13(b) states that “in proper cases
            the Commission may seek, and after proper proof, the
            court may issue, a permanent injunction.” 15 U.S.C.
            53(b).
                Like almost every other court to consider the issue,
            the Ninth Circuit has held that a district court’s author-
            ity under Section 13(b) to award a permanent injunction
            includes the authority to award restitution and other
            forms of monetary relief. See, e.g., FTC v. Commerce
            Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016), cert. de-
            nied, 137 S. Ct. 624 (2017); FTC v. H. N. Singer, Inc.,
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 14 of 64 PageID 428



                                        5

            668 F.2d 1107, 1112 (9th Cir. 1982). In reaching that
            conclusion, the Ninth Circuit has primarily relied on
            this Court’s decisions in Porter v. Warner Holding Co.,
            328 U.S. 395 (1946), and Mitchell v. Robert DeMario
            Jewelry, Inc., 361 U.S. 288 (1960). In those cases, the
            Court stated that a legislative grant of authority to “en-
            join[]” statutory violations presumptively encompasses
            the power to order a violator “to disgorge profits * * *
            acquired in violation” of the relevant statutory provi-
            sions. Porter, 328 U.S. at 398-399. The Court also
            stated that, “[w]hen Congress entrusts to an equity
            court the enforcement of prohibitions contained in a
            regulatory enactment, it must be taken to have acted
            cognizant of the historic power of equity to provide com-
            plete relief.” Mitchell, 361 U.S. at 291-292. The Ninth
            Circuit has concluded that, because Congress enacted
            Section 13(b) against the backdrop of those decisions,
            the equitable power “to enjoin future violations” con-
            ferred by Section 13(b) “carries with it the inherent
            power to deprive defendants of their unjust gains from
            past violations.” Commerce Planet, 815 F.3d at 599.
               In contrast, Judge O’Scannlain concluded in his spe-
            cial concurrence below that Section 13(b) does not au-
            thorize a district court to award restitution. See Pet.
            App. 23a-37a. Judge O’Scannlain stated that “ ‘injunc-
            tion’ means only ‘injunction’ ” and does not include mon-
            etary relief such as restitution. Id. at 24a. He also con-
            cluded that his interpretation “makes good sense in the
            context of the ‘overall statutory scheme,’ ” reasoning
            that, “[w]hile § 13(b) empowers the Commission to stop
            imminent or ongoing violations, an entirely different
            provision of the FTC Act allows the Commission to col-
            lect monetary judgments for past misconduct.” Id. at
            26a (citation omitted). Finally, Judge O’Scannlain
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 15 of 64 PageID 429



                                        6

            stated that, under this Court’s decision in Kokesh v.
            SEC, 137 S. Ct. 1635 (2017), “restitution under § 13(b)
            would appear to be a penalty—not a form of equitable
            relief.” Pet. App. at 30a.
               2. The question whether Section 13(b) authorizes a
            district court to award the FTC monetary relief such as
            restitution has divided the courts of appeals. In addi-
            tion to the Ninth Circuit, seven other courts of appeals
            have held that Section 13(b) authorizes a district court
            to award the FTC monetary remedies. See FTC v. Di-
            rect Mktg. Concepts, Inc., 624 F.3d 1, 15 (1st Cir. 2010);
            FTC v. Bronson Partners, LLC, 654 F.3d 359, 365
            (2d Cir. 2011); FTC v. Ross, 743 F.3d 886, 890-892
            (4th Cir.), cert. denied, 574 U.S. 819 (2014); FTC v. Se-
            curity Rare Coin & Bullion Corp., 931 F.2d 1312, 1314-
            1315 (8th Cir. 1991); FTC v. Freecom Commc’ns, Inc.,
            401 F.3d 1192, 1202 n.6 (10th Cir. 2005); FTC v. United
            States Oil & Gas Corp., 748 F.2d 1431, 1432-1434
            (11th Cir. 1984) (per curiam).
               The Seventh Circuit previously reached the same
            conclusion. See FTC v. Amy Travel Serv., Inc., 875 F.2d
            564, cert. denied, 493 U.S. 954 (1989). Recently, how-
            ever, that court overruled its prior circuit precedent
            and concluded that Section 13(b) does not authorize an
            award of restitution. See FTC v. Credit Bureau Ctr.,
            LLC, 937 F.3d 764, 767 (7th Cir. 2019). The Seventh
            Circuit recognized that its decision “creates a circuit
            split.” Id. at 767 n.1.
               3. This Court recently granted the petition for a writ
            of certiorari in Liu to decide whether analogous provi-
            sions of the securities laws authorize an award of dis-
            gorgement to the SEC. The relevant statutory schemes
            are not identical, and the FTC’s and the SEC’s author-
            ity to seek monetary relief will not necessarily rise and
Case 3:19-cv-02281-K Document 42 Filed 03/04/20          Page 16 of 64 PageID 430



                                         7

            fall together. Nevertheless, the question presented in
            this case and the question presented in Liu overlap.
            For example, the petitioners in this case state (Pet. 32)
            that “[t]he importance of the question presented * * *
            extends beyond the [FTC] and the FTC Act”; that
            “[o]ther federal agencies rely on their statutory author-
            ity to obtain injunctive relief to pursue * * * restitu-
            tion, disgorgement, and other forms of monetary re-
            lief ”; and that this case could “shed light on the propri-
            ety of a number of other federal agencies’ enforcement
            regimes.” Conversely, the petitioners in Liu have ar-
            gued that “[t]he issue [t]here [wa]s significant * * * not
            only to the statutory limits of the SEC’s enforcement
            powers, but also to the appropriate limits on the power
            of other agencies,” including “the FTC.” Pet. at 19-20,
            Liu, supra (No. 18-1501). The Court therefore should
            hold this petition pending the disposition of Liu.
                                  CONCLUSION
               The petition for a writ of certiorari should be held
            pending the disposition of Liu v. SEC, cert. granted,
            No. 18-1501 (Nov. 1, 2019), and then disposed of as ap-
            propriate in light of that decision.
               Respectfully submitted.
                                             NOEL J. FRANCISCO
                                              Solicitor General

            DECEMBER 2019
Case 3:19-cv-02281-K Document 42 Filed 03/04/20   Page 17 of 64 PageID 431




             EXHIBIT 2
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 18 of 64 PageID 432



                                 No. 19-507

            In the Supreme Court of the United States
                PUBLISHERS BUSINESS SERVICES, INC., ET AL.,
                                PETITIONERS

                                     v.
                        FEDERAL TRADE COMMISSION


                     ON PETITION FOR A WRIT OF CERTIORARI
                    TO THE UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



                 BRIEF FOR THE RESPONDENT IN OPPOSITION


                                          NOEL J. FRANCISCO
                                           Solicitor General
                                             Counsel of Record
                                           Department of Justice
                                           Washington, D.C. 20530-0001
                                           SupremeCtBriefs@usdoj.gov
                                           (202) 514-2217
Case 3:19-cv-02281-K Document 42 Filed 03/04/20      Page 19 of 64 PageID 433


                           QUESTION PRESENTED
               Whether Section 13(b) of the Federal Trade Com-
            mission Act, 15 U.S.C. 53(b), empowers a district court
            to award equitable monetary relief in a civil enforce-
            ment action brought by the Federal Trade Commis-
            sion.




                                      (I)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                       Page 20 of 64 PageID 434


                                         TABLE OF CONTENTS
                                                                                                       Page
            Opinions below .............................................................................. 1
            Jurisdiction .................................................................................... 1
            Statement ...................................................................................... 2
            Discussion ...................................................................................... 4
            Conclusion ..................................................................................... 8

                                       TABLE OF AUTHORITIES

            Cases:

                FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417
                 (9th Cir. 2018), petition for cert. pending,
                 No. 17-508 (filed Oct. 18, 2019) ............................................ 6
                FTC v. Amy Travel Serv., Inc., 875 F.2d 564
                 (7th Cir.), cert. denied, 493 U.S. 954 (1989) ....................... 7
                FTC v. Bronson Partners, LLC, 654 F.3d 359
                 (2d Cir. 2011) ......................................................................... 6
                FTC v. Commerce Planet, Inc., 815 F.3d 593
                 (9th Cir. 2016), cert. denied, 137 S. Ct. 624 (2017) .... 3, 5, 6
                FTC v. Credit Bureau Ctr., LLC, 937 F.3d 764
                 (7th Cir. 2019) ........................................................................ 7
                FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1
                 (1st Cir. 2010) ........................................................................ 6
                FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192
                 (10th Cir. 2005) ...................................................................... 7
                FTC v. H. N. Singer, Inc., 668 F.2d 1107
                 (9th Cir. 1982) ........................................................................ 5
                FTC v. Ross, 743 F.3d 886 (4th Cir.), cert. denied,
                 574 U.S. 819 (2014)................................................................ 6
                FTC v. Security Rare Coin & Bullion Corp.,
                 931 F.2d 1312 (8th Cir. 1991) ............................................... 7
                FTC v. United States Oil & Gas Corp.,
                 748 F.2d 1431 (11th Cir. 1984) ............................................. 7


                                                         (III)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                Page 21 of 64 PageID 435



                                                     IV

            Cases—Continued:                                                                  Page
              Kokesh v. SEC, 137 S. Ct. 1635 (2017) ............................... 4, 6
              Mitchell v. Robert DeMario Jewelry, Inc.,
               361 U.S. 288 (1960)................................................................ 5
              Porter v. Warner Holding Co., 328 U.S. 395 (1946) ............. 5

            Statutes:

              Federal Trade Commission Act,
               15 U.S.C. 41 et seq................................................................. 2
                 15 U.S.C. 45(a)(1)............................................................... 5
                 15 U.S.C. 45(b) ................................................................... 5
                 15 U.S.C. 53(b) (§ 13(b))........................................ 3, 4, 5, 6
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 22 of 64 PageID 436



            In the Supreme Court of the United States
                                   No. 19-507
                 PUBLISHERS BUSINESS SERVICES, INC., ET AL.,
                                  PETITIONERS

                                        v.
                         FEDERAL TRADE COMMISSION


                     ON PETITION FOR A WRIT OF CERTIORARI
                    TO THE UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



                 BRIEF FOR THE RESPONDENT IN OPPOSITION


                               OPINIONS BELOW
               The opinion of the court of appeals (Pet. App. 1a-7a)
            is not published in the Federal Reporter but is re-
            printed at 748 Fed. Appx. 735. The order of the district
            court granting the Commission’s motion for judgment
            (Pet. App. 45a-62a) is not published in the Federal Sup-
            plement but is available at 2017 WL 451953.
                                 JURISDICTION
               The judgment of the court of appeals was entered on
            August 31, 2018. A petition for rehearing was denied on
            June 19, 2019 (Pet. App. 63a). On September 5, 2019,
            Justice Kagan extended the time within which to file a
            petition for a writ of certiorari to and including October
            18, 2019, and the petition was filed on that date. The
            jurisdiction of this Court is invoked under 28 U.S.C.
            1254(1).

                                       (1)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20          Page 23 of 64 PageID 437



                                         2
                                   STATEMENT
                1. From 2004 to 2008, petitioners operated a decep-
            tive telemarketing scheme. Pet. App. 1a. Petitioners
            would call consumers “and tell them that they would get
            a ‘surprise’ if they participated in a survey.” Id. at 46a.
            “The surprise was that [petitioners] were selling the con-
            sumer magazine subscriptions.” Ibid. “[F]ast-talking
            sales representatives” would use “confusing and mis-
            leading” scripts to give the consumer the impression
            that he “was receiving free magazines,” when in fact
            “the consumer was agreeing to pay hundreds of dollars
            in magazine subscription fees.” Ibid. When consumers
            refused to pay, petitioners “engaged in misleading and
            abusive collections practices,” including “falsely tell[ing]
            consumers their accounts could not be canceled” and
            making “harassing and threatening phone calls.” Id. at
            46a-47a. Petitioners obtained nearly $24 million through
            their scheme. Id. at 60a.
                2. In 2008, the Federal Trade Commission (FTC)
            brought this civil enforcement action in federal district
            court, charging petitioners with violating the Federal
            Trade Commission Act (FTC Act), 15 U.S.C. 41 et seq.,
            and other consumer-protection laws. Pet. App. 1a-2a,
            45a. The district court awarded the FTC summary
            judgment on liability. Id. at 47a.
                The district court initially ordered petitioners to pay
            $191,219 in equitable monetary relief. Pet. App. 2a, 47a.
            The FTC appealed, arguing that the court had applied
            the wrong legal standard in calculating the monetary
            award. Id. at 47a-48a. Petitioners did not cross-appeal,
            and they did not argue before the district court or the
            court of appeals that the district court lacked authority
            to award monetary relief. Id. at 50a. To the contrary,
            petitioners stated that “it was well within the District
Case 3:19-cv-02281-K Document 42 Filed 03/04/20         Page 24 of 64 PageID 438



                                        3

            Court’s discretion to choose a monetary remedy rooted
            in the facts of this case.” 11-17270 C.A. Doc. 22, at 35
            (Apr. 13, 2012); see id. at 29. The court of appeals,
            agreeing with the FTC’s contention that the district
            court had miscalculated the monetary award, vacated
            the judgment and remanded the case to the district
            court for a recalculation. Pet. App. 47a-48a.
                3. On remand, the district court awarded the Com-
            mission approximately $23.8 million in equitable mone-
            tary relief. Pet. App. 60a. For the first time, petitioners
            contested the court’s authority to award monetary re-
            lief. The court held that petitioners’ argument was
            “foreclosed by controlling authority” from the Ninth
            Circuit holding that “[d]istrict courts have the authority
            under Section 13(b) of the FTC Act to ‘grant any ancil-
            lary relief necessary to accomplish complete justice, in-
            cluding restitution.’ ” Id. at 50a (quoting FTC v. Com-
            merce Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016),
            cert. denied, 137 S. Ct. 624 (2017)). The court further
            held, in the alternative, that petitioners had “waived
            this argument” by failing to “appeal [the] prior order
            entering a monetary award against them” and by failing
            to “raise the issue in their briefs opposing the FTC’s
            appeal before the Ninth Circuit.” Ibid.
                4. The court of appeals affirmed. Pet. App. 1a-7a.
            As relevant here, the court rejected petitioners’ conten-
            tion that the FTC lacked the authority to obtain mone-
            tary relief in a civil enforcement action. Id. at 2a-3a.
            The court invoked Section 13(b) of the FTC Act, which
            provides that “in proper cases the Commission may
            seek, and after proper proof, the court may issue, a per-
            manent injunction,” 15 U.S.C. 53(b).
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 25 of 64 PageID 439



                                        4

                The court of appeals explained that it had “repeat-
            edly held that Section 13(b) of the FTC Act grants dis-
            trict courts the power to impose equitable remedies, in-
            cluding restitution and disgorgement of unjust gains.”
            Pet. App. 3a. The court rejected petitioners’ request to
            revisit those precedents in light of this Court’s holding
            in Kokesh v. SEC, 137 S. Ct. 1635 (2017), that disgorge-
            ment of money obtained in violation of federal securities
            laws qualified as a penalty for purposes of federal stat-
            utes of limitations. In that regard, the court of appeals
            noted the Kokesh Court’s statement that “nothing in
            [its] opinion should be interpreted as an opinion on
            whether courts possess authority to order disgorge-
            ment.” Pet. App. 3a (quoting Kokesh, 137 S. Ct. at 1642
            n.3) (brackets omitted).
                                  DISCUSSION
               The question whether Section 13(b) of the FTC Act
            authorizes district courts to award equitable monetary
            relief has divided the courts of appeals and would ordi-
            narily warrant this Court’s review. In this case, how-
            ever, petitioners have failed to preserve the contention
            that district courts lack such authority. In addition, the
            Court recently granted the petition for a writ of certio-
            rari in Liu v. SEC, cert. granted, No. 18-1501 (Nov. 1,
            2019), to decide whether district courts may award dis-
            gorgement to the Securities and Exchange Commission
            (SEC) under analogous provisions of the securities
            laws. In light of petitioners’ failure to preserve their
            argument, the Court should deny the petition. In the
            alternative, in light of the overlap between this case and
            Liu, the Court should hold this petition pending the dis-
            position of Liu.
               1. The FTC Act prohibits “[u]nfair methods of com-
            petition” and “unfair or deceptive acts or practices” in
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 26 of 64 PageID 440



                                        5

            or affecting commerce. 15 U.S.C. 45(a)(1). The statute
            empowers the FTC to enforce that prohibition through
            administrative proceedings in which the agency may or-
            der violators to cease and desist from unlawful prac-
            tices. See 15 U.S.C. 45(b). In addition, Section 13(b),
            which Congress added to the FTC Act in 1973, author-
            izes the FTC to enforce that prohibition through civil
            actions in federal district court. See 15 U.S.C. 53(b). As
            relevant here, Section 13(b) states that “in proper cases
            the Commission may seek, and after proper proof, the
            court may issue, a permanent injunction.” Ibid.
                Like almost every other court to consider the issue,
            the Ninth Circuit has held that a district court’s author-
            ity under Section 13(b) to award a permanent injunction
            includes the authority to award restitution and other
            forms of monetary relief. See, e.g., FTC v. Commerce
            Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016), cert. de-
            nied, 137 S. Ct. 624 (2017); FTC v. H. N. Singer, Inc.,
            668 F.2d 1107, 1112 (9th Cir. 1982). In reaching that
            conclusion, the Ninth Circuit has primarily relied on
            this Court’s decisions in Porter v. Warner Holding Co.,
            328 U.S. 395 (1946), and Mitchell v. Robert DeMario
            Jewelry, Inc., 361 U.S. 288 (1960). In those cases, the
            Court stated that a legislative grant of authority to “en-
            join[]” statutory violations presumptively encompasses
            the power to order a violator “to disgorge profits * * *
            acquired in violation” of the relevant statutory provi-
            sions. Porter, 328 U.S. at 398-399. The Court also
            stated that, “[w]hen Congress entrusts to an equity
            court the enforcement of prohibitions contained in a
            regulatory enactment, it must be taken to have acted
            cognizant of the historic power of equity to provide com-
            plete relief.” Mitchell, 361 U.S. at 291-292. The Ninth
            Circuit has concluded that, because Congress enacted
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 27 of 64 PageID 441



                                        6

            Section 13(b) against the backdrop of those decisions,
            the equitable power “to enjoin future violations” con-
            ferred by Section 13(b) “carries with it the inherent
            power to deprive defendants of their unjust gains from
            past violations.” Commerce Planet, 815 F.3d at 599.
               In contrast, Judge O’Scannlain concluded in a special
            concurrence in a companion case to this one that Section
            13(b) does not authorize a district court to award resti-
            tution. See FTC v. AMG Capital Mgmt., LLC, 910 F.3d
            417, 429-437 (9th Cir. 2018), petition for cert. pending,
            No. 19-508 (filed Oct. 18, 2019). Judge O’Scannlain
            stated that “ ‘injunction’ means only ‘injunction’ ” and
            does not include monetary relief such as restitution. Id.
            at 430. He also concluded that his interpretation
            “makes good sense in the context of the ‘overall statu-
            tory scheme,’ ” reasoning that, “[w]hile § 13(b) empow-
            ers the Commission to stop imminent or ongoing viola-
            tions, an entirely different provision of the FTC Act al-
            lows the Commission to collect monetary judgments for
            past misconduct.” Id. at 431 (citation omitted). Finally,
            Judge O’Scannlain stated that, under this Court’s deci-
            sion in Kokesh v. SEC, 137 S. Ct. 1635 (2017), “restitu-
            tion under § 13(b) would appear to be a penalty—not a
            form of equitable relief.” AMG Capital, 910 F.3d at 433.
               2. The question whether Section 13(b) authorizes a
            district court to award the FTC monetary relief such as
            restitution has divided the courts of appeals. In addi-
            tion to the Ninth Circuit, seven other courts of appeals
            have held that Section 13(b) authorizes a district court
            to award the FTC monetary remedies. See FTC v. Di-
            rect Mktg. Concepts, Inc., 624 F.3d 1, 15 (1st Cir. 2010);
            FTC v. Bronson Partners, LLC, 654 F.3d 359, 365
            (2d Cir. 2011); FTC v. Ross, 743 F.3d 886, 890-892
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 28 of 64 PageID 442



                                       7

            (4th Cir.), cert. denied, 574 U.S. 819 (2014); FTC v. Se-
            curity Rare Coin & Bullion Corp., 931 F.2d 1312, 1314-
            1315 (8th Cir. 1991); FTC v. Freecom Commc’ns, Inc.,
            401 F.3d 1192, 1202 n.6 (10th Cir. 2005); FTC v. United
            States Oil & Gas Corp., 748 F.2d 1431, 1432-1434
            (11th Cir. 1984) (per curiam).
                The Seventh Circuit previously reached the same
            conclusion. See FTC v. Amy Travel Serv., Inc., 875 F.2d
            564, cert. denied, 493 U.S. 954 (1989). Recently, how-
            ever, that court overruled its prior circuit precedent
            and concluded that Section 13(b) does not authorize an
            award of restitution. See FTC v. Credit Bureau Ctr.,
            LLC, 937 F.3d 764, 767 (7th Cir. 2019). The Seventh
            Circuit recognized that its decision “creates a circuit
            split.” Id. at 767 n.1.
                3. Petitioners have forfeited their current argument
            that the district court lacked authority to grant the FTC
            monetary relief. Pet. App. 50a. As the district court
            explained, petitioners did not cross-appeal the court’s
            initial monetary award, and they did not argue on the
            FTC’s appeal that the court lacked the authority to
            award monetary relief. Ibid. The Ninth Circuit has “re-
            peatedly held that [it] ‘need not * * * consider a new
            contention that could have been but was not raised on
            the prior appeal,’ ” and “that even parties who were sat-
            isfied with the district court’s judgment must file a
            cross-appeal to preserve issues for review in subse-
            quent appeals following a remand.” Id. at 6a (citation
            omitted).
                In addition, this Court recently granted the petition
            for a writ of certiorari in Liu to decide whether analo-
            gous provisions of the securities laws authorize an
            award of disgorgement to the SEC. The relevant stat-
            utory schemes are not identical, and the FTC’s and the
Case 3:19-cv-02281-K Document 42 Filed 03/04/20          Page 29 of 64 PageID 443



                                         8

            SEC’s authority to seek monetary relief will not neces-
            sarily rise and fall together. Nevertheless, the question
            presented in this case and the question presented in Liu
            overlap. For example, the petitioners in this case de-
            scribe (Pet. 3) “disgorgement in * * * SEC enforce-
            ment actions” as “analogous” to the award of monetary
            relief here. Conversely, the petitioners in Liu have ar-
            gued that “[t]he issue [t]here [wa]s significant * * * not
            only to the statutory limits of the SEC’s enforcement
            powers, but also to the appropriate limits on the power
            of other agencies,” including “the FTC.” Pet. at 19-20,
            Liu, supra (No. 18-1501).
                In light of petitioners’ failure to preserve the issue
            on which they seek review, this Court should deny the
            petition. In the alternative, in light of the overlap be-
            tween this case and Liu, the Court should hold this pe-
            tition pending the disposition of Liu.
                                 CONCLUSION
               The petition for a writ of certiorari should be denied.
            In the alternative, the petition should be held pending
            the disposition of Liu v. SEC, cert. granted, No. 18-1501
            (Nov. 1, 2019), and then disposed of as appropriate in
            light of that decision.
               Respectfully submitted.
                                             NOEL J. FRANCISCO
                                              Solicitor General

            DECEMBER 2019
Case 3:19-cv-02281-K Document 42 Filed 03/04/20   Page 30 of 64 PageID 444




             EXHIBIT 3
Case 3:19-cv-02281-K Document 42 Filed 03/04/20   Page 31 of 64 PageID 445




                                 No. 19-

                                  IN THE
                 Supreme Court of the United States
                              —————
                       FEDERAL TRADE COMMISSION,
                              PETITIONER
                                  v.
             CREDIT BUREAU CENTER, LLC AND MICHAEL BROWN
                              —————
                ON PETITION FOR A WRIT OF CERTIORARI
               TO THE UNITED STATES COURT OF APPEALS
                      FOR THE SEVENTH CIRCUIT
                                —————
                  PETITION FOR A WRIT OF CERTIORARI
                            AND APPENDIX
                                —————
                                   ALDEN F. ABBOTT*
                                   General Counsel
                                   JOEL MARCUS
                                   Deputy General Counsel
                                     for Litigation
                                   MICHAEL BERGMAN
                                   THEODORE (JACK) METZLER
                                   MATTHEW M. HOFFMAN
                                   Attorneys
                                   FEDERAL TRADE COMMISSION
                                   600 Pennsylvania Ave. NW
                                   Washington, D.C. 20580
                                   (202) 326-2505
                                   aabbott@ftc.gov

                                   * Counsel of Record
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 32 of 64 PageID 446




                            QUESTION PRESENTED
               Under Section 13(b) of the Federal Trade Commission
            Act, 15 U.S.C. 53(b), the Commission may sue those who
            violate the laws under its purview in federal district court.
            The statute authorizes district courts in such cases to issue
            “a permanent injunction.” Seven courts of appeals have
            held that district courts exercising that authority may
            enter an injunction that requires defendants to return to
            the victims of their wrongdoing funds obtained through
            their illegal activity. One has held the opposite.
               The question presented is:
               Whether Section 13(b) authorizes district courts to en-
            ter an injunction that orders the return of unlawfully ob-
            tained funds.




                                         (I)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20        Page 33 of 64 PageID 447




                                        II

                  PARTIES TO THE PROCEEDING BELOW
               The caption contains the name of all the parties in the
            court of appeals.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                  Page 34 of 64 PageID 448




                                                       III

                                      TABLE OF CONTENTS
                                                                                                Page
            Opinions Below ...................................................................... 2
            Jurisdiction ............................................................................. 2
            Statutes Involved................................................................... 2
            Statement ............................................................................... 2
            Reasons For Granting The Petition ................................. 10
              I.     This Case Presents A Square Circuit Split
                     On An Important And Recurring Issue. ............... 11
              II. The Court Of Appeals’ Decision Is Incorrect. ...... 13
              III. The Question Presented Merits Plenary
                   Review And This Case Is The Ideal Vehicle
                   To Resolve It. ............................................................ 22
            Conclusion ............................................................................ 26


                           APPENDIX TABLE OF CONTENTS
            Court of Appeals Opinion
               (Aug. 21, 2019) ................................................................ 1a
            District Court Opinion
               (June 26, 2018) ............................................................. 65a
            District Court Judgment
               (June 26, 2018) ........................................................... 101a
            District Court Final Judgment and Order
               (June 26, 2018) ........................................................... 103a
            Relevant Statutory Provisions ...................................... 135a
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                         Page 35 of 64 PageID 449




                                                  IV

                                TABLE OF AUTHORITIES
                                                                                     Page
            Cases:
            California v. American Stores Co.,
               495 U.S. 271 (1990) .................................................. 15, 16
            FTC v. Amy Travel Serv., Inc.,
               875 F.2d 564 (7th Cir. 1989) ...................................... 3, 17
            FTC v. Bronson Partners, LLC,
               654 F.3d 359 (2d Cir. 2011) ........................................ 4, 11
            FTC v. Direct Mktg. Concepts, Inc.,
               624 F.3d 1 (1st Cir. 2010) ........................................... 4, 11
            FTC v. Freecom Commc’ns, Inc.,
               401 F.3d 1192 (10th Cir. 2005) .................................. 4, 12
            FTC v. H.N. Singer, Inc.,
               668 F.2d 1107 (9th Cir. 1982) .............................. 3, 12, 17
            FTC v. Penn State Hershey Med. Ctr.,
               838 F.3d 327 (3d Cir. 2016 ............................................... 3
            FTC v. Ross, 743 F.3d 886 (4th Cir. 2014) ..................... 4, 12
            FTC v. Sec. Rare Coin & Bullion Corp.,
               931 F.2d 1312 (8th Cir. 1991) .............................. 3, 12, 17
            FTC v. U.S. Oil & Gas Corp.,
               748 F.2d 1431 (11th Cir. 1984) ............................ 3, 12, 17
            Kansas v. Nebraska,
               135 S. Ct. 1042 (2015) .............................................. 19, 20
            Kokesh v. SEC, 137 S. Ct. 1635 (2017)................... 11, 23, 24
            Lorillard v. Pons, 434 U.S. 575 (1978) .............................. 16
            Meghrig v. KFC Western, Inc.,
               516 U.S. 479 (1996) .............................................. 8, 18, 19
            Miller v. French, 530 U.S. 327 (2000)................................ 20
            Mitchell v. Robert DeMario Jewelry, Inc.,
               361 U.S. 288 (1960) ...................................... 4, 5, 8, 15, 21
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                           Page 36 of 64 PageID 450




                                                    V

            NLRB v. Bell Aerospace Co.,
               416 U.S. 267 (1974) ........................................................ 20
            North Haven Bd. of Educ. v. Bell,
               456 U.S. 512 (1982) ........................................................ 17
            Osborn v. Bank of the United States,
               22 U.S. 738 (1824) .......................................................... 14
            Porter v. Warner Holding Co.,
               328 U.S. 395 (1946) .................................... 4, 5, 10, 15, 20
            SEC v. Chenery Corp.,
               332 U.S. 194 (1947) ........................................................ 20
            SEC v. Fischbach Corp.,
               133 F.3d 170 (2d Cir. 1997) ............................................ 24
            SEC v. Manor Nursing,
               458 F.2d 1082 (1972)....................................................... 16
            SEC v. Texas Gulf Sulphur,
               446 F.2d 1301 (1971)....................................................... 16
            Texas Dept. of Housing & Community
               Affairs v. Inclusive Communities Project, Inc.,
               135 S. Ct. 2507 (2015) .................................................... 17
            United States v. Lane Labs-USA, Inc.,
               427 F.3d 219 (3d Cir. 2005) ...................................... 19, 20
            United States v. Oakland Cannabis Buyers’
               Co-Op., 532 U.S. 483 (2001) .......................................... 20
            United States v. Rx Depot, Inc.,
               438 F.3d 1052 (10th Cir. 2006) ...................................... 20
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                    Page 37 of 64 PageID 451




                                                         VI

            Statutes, Court Rules, Legislative Materials:
            Federal Trade Commission Act
                15 U.S.C. 45(a) ................................................................. 2
                15 U.S.C. 45(b) ........................................................... 2, 20
                15 U.S.C. 45(l) ...................................................... 7, 12, 21
                15 U.S.C. 53(b) ........................................................... 3, 20
                15 U.S.C. 56 ...................................................................... 1
                15 U.S.C. 57a .................................................................. 20
                15 U.S.C. 57b .................................................................... 8
                15 U.S.C. 57b(a) ............................................................. 13
                15 U.S.C. 57b(e) ..................................................... 8, 9, 21
            28 U.S.C. 2462 ...................................................................... 23
            29 U.S.C. 217 .......................................................................... 5
            42 U.S.C. 6972(a) ................................................................. 18
            7th Cir. R. 40(e) ...................................................................... 7
            Pub. L. No. 103-312, § 10 (1994) ........................................ 17
            Pub. L. 109-455, § 3 (2006).................................................. 17
            S. Rep. No. 93-151 (1973)...................................................... 3
            S. Rep. No. 103-130 (1993).................................................. 17

            Other Authorities:
            Black’s Law Dictionary (10th ed. 2014) ............................ 14
            FTC, Semiannual Federal Court Litigation Status
               Report (June 30, 2019) .................................................. 13
            1 Dan B. Dobbs, Law of Remedies (2d ed. 1993)
               § 1.1 ................................................................................. 15
               § 2.9 .................................................................................. 15
            1 Howard C. Joyce, A Treatise on the Law
               Relating to Injunctions (1909)
               § 2 .................................................................................... 15
               § 2a ................................................................................... 15
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                                   Page 38 of 64 PageID 452




                                                       VII

            2 Joseph Story, Commentaries on Equity
               Jurisprudence: As Administered in
               England and America (1836)
               § 861 ................................................................................. 14
               § 862 ................................................................................ 14
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                    Page 39 of 64 PageID 453




                                           IN THE
                 Supreme Court of the United States
                                         —————
                            FEDERAL TRADE COMMISSION,
                                        PETITIONER
                                  v.
             CREDIT BUREAU CENTER, LLC AND MICHAEL BROWN
                              —————
                  ON PETITION FOR A WRIT OF CERTIORARI
                 TO THE UNITED STATES COURT OF APPEALS
                        FOR THE SEVENTH CIRCUIT
                                         —————
                    PETITION FOR A WRIT OF CERTIORARI
               The Federal Trade Commission, pursuant to the au-
            thority of 15 U.S.C. 56(a)(3)(A), respectfully petitions for a
            writ of certiorari to review a judgment of the United States
            Court of Appeals for the Seventh Circuit.1
                                      —————




             1
               The Commission rarely exercises its authority to represent itself
            before this Court, having done so only four times previously since
            Congress granted that authority 44 years ago. The Commission takes
            this step now not only because the decision of the court of appeals is at
            odds with the holdings of seven other circuits and this Court’s prece-
            dents, but also because of the extraordinary importance of the issue
            presented. The decision of the court of appeals threatens the FTC’s
            ability to carry out its mission by eliminating one of its most important
            and effective enforcement tools.

                                              (1)
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 40 of 64 PageID 454




                                          2
                                 OPINIONS BELOW
                The opinion of the court of appeals (App., infra, 1a-63a)
            is reported at 937 F.3d 764. The opinion of the district court
            (App., infra, 65a-99a) is reported at 325 F. Supp. 3d 852.
                                   JURISDICTION
                 The judgment of the court of appeals, accompanied by a
            denial of rehearing, was entered on August 21, 2019. On
            November 8, 2019, Justice Kavanaugh extended the time
            within which to file a petition for a writ of certiorari to and
            including December 19, 2019. The jurisdiction of this Court
            is invoked under 28 U.S.C. 1254(1).
                              STATUTES INVOLVED
               Pertinent provisions of the Federal Trade Commission
            Act, 15 U.S.C. 41 et seq., are reproduced in the appendix to
            the petition (App., infra, 135a-143a).
                                    STATEMENT
                This case presents a square conflict among the circuits,
            explicitly acknowledged by the court below, on a recurring
            issue of law essential to effective enforcement of the Fed-
            eral Trade Commission Act.
                1. Section 5 of the Federal Trade Commission Act pro-
            hibits “unfair methods of competition” and “unfair or de-
            ceptive acts or practices” in or affecting commerce, and
            “empower[s] and direct[s]” the Federal Trade Commission
            to “prevent” such conduct. 15 U.S.C. 45(a). Before 1973,
            the Commission generally could enforce these prohibitions
            only through administrative proceedings, in which the
            Commission’s sole remedy was an order to cease and desist
            from the unlawful practices. 15 U.S.C. 45(b).
                In 1973, Congress added Section 13(b) to the FTC Act,
            giving the Commission new authority to enforce Section 5
            directly in federal district courts. Section 13(b) authorizes
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                   Page 41 of 64 PageID 455




                                               3

            two distinct types of lawsuits. The bulk of the statute is
            devoted to actions for “a temporary restraining order or a
            preliminary injunction” in aid of an administrative proceed-
            ing. 15 U.S.C. 53(b). For example, when the Commission
            reviews the legality of a merger, Section 13(b) authorizes it
            to seek a preliminary injunction blocking the merger pend-
            ing the completion of administrative proceedings. See, e.g.,
            FTC v. Penn State Hershey Med. Ctr., 838 F.3d 327, 353-
            354 (3d Cir. 2016).
                 Section 13(b) also provides that “in proper cases the
            Commission may seek, and after proper proof, the court
            may issue, a permanent injunction” directly in federal
            district court. 15 U.S.C. 53(b). This proviso authorizes the
            Commission to file standalone enforcement actions without
            also undertaking an administrative proceeding. Congress
            added Section 13(b) to give the Commission the ability “to
            merely seek a permanent injunction in those situations in
            which it does not desire to further expand upon the prohi-
            bitions of the Federal Trade Commission Act through the
            issuance of a cease-and-desist order,” and it expected that
            by allowing such actions “Commission resources will be
            better utilized, and cases can be disposed of more efficient-
            ly.” S. Rep. No. 93-151, at 31 (1973).
                 2. Until the decision in this case, the courts of appeals
            (including the Seventh Circuit) had uniformly held for
            more than 35 years that a district court’s authority to grant
            a permanent injunction under Section 13(b) includes the
            authority to require wrongdoers to return money that they
            illegally obtained.2 Those decisions follow from this Court’s

             2
              See FTC v. H.N. Singer, Inc., 668 F.2d 1107 (9th Cir. 1982); FTC v.
            U.S. Oil & Gas Corp., 748 F.2d 1431, 1432, 1434 (11th Cir. 1984); FTC v.
            Amy Travel Serv., Inc., 875 F.2d 564, 571-572 (7th Cir. 1989); FTC v.
            Sec. Rare Coin & Bullion Corp., 931 F.2d 1312, 1314-1315 (8th Cir.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                   Page 42 of 64 PageID 456




                                               4

            decisions in Porter v. Warner Holding Co., 328 U.S. 395
            (1946), and Mitchell v. Robert DeMario Jewelry, Inc., 361
            U.S. 288 (1960), holding that a district court exercising
            authority to enjoin violations of a regulatory statute may
            order violators to return their unlawful gains absent a clear
            congressional directive to the contrary.
                Porter addressed a federal rent control statute that au-
            thorized the government to sue for a “permanent or tem-
            porary injunction, restraining order, or other order” to
            enforce the statute. 328 U.S. at 397. The Court held that
            the district court’s remedial authority under the statute
            was not limited to prohibiting future violations; it also
            included the authority to order the refund of unlawfully
            collected rents. Ibid.
                The Court explained that by authorizing an injunction,
            the statute invoked the district court’s equitable jurisdic-
            tion, which made “all the inherent equitable powers of the
            District Court . . . available for the proper and complete
            exercise of that jurisdiction.” Id. at 398. Those powers
            “assume an even broader and more flexible character”
            where the statute protects the public interest, and may be
            limited only by “a clear and valid legislative command,”
            expressed “in so many words, or by a necessary and ines-
            capable inference.” Ibid.
                Applying those principles, the Court found it “readily
            apparent” that the district court could enter an injunction
            that required the return of illegally collected rents. Ibid.
            “Nothing is more clearly a part of the subject matter of a
            suit for an injunction than the recovery of that which has

            1991); FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192, 1202 n.6 (10th
            Cir. 2005); FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 15 (1st Cir.
            2010); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011);
            FTC v. Ross, 743 F.3d 886, 890-892 (4th Cir. 2014).
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 43 of 64 PageID 457




                                          5

            been illegally acquired and which has given rise to the
            necessity for injunctive relief.” Id. at 399.
                 In Mitchell, the Court applied the same principles to
            uphold a monetary judgment entered under a provision of
            the Fair Labor Standards Act that empowered district
            courts to “restrain” violations. See 29 U.S.C. 217. The
            Court explained that “[w]hen Congress entrusts to an
            equity court the enforcement of prohibitions contained in a
            regulatory enactment, it must be taken to have acted cog-
            nizant of the historic power of equity to provide complete
            relief in light of the statutory purposes.” Mitchell, 361 U.S.
            at 291-292. The Court found it insignificant that the labor
            statute did not include the additional phrase “other order,”
            as the rent-control statute in Porter did. That clause was
            not necessary to the monetary judgment, but simply pro-
            vided “confirmation” of the district court’s authority to
            order the payment of wages lost as a result of the violation.
            Id. at 296.
                 3. The Commission depends heavily on Section 13(b) in
            carrying out its mandate to protect consumers and compe-
            tition. It brings dozens of cases every year seeking a per-
            manent injunction and the return of illegally obtained
            funds. As a result of Section 13(b) cases, the Commission
            has returned billions of dollars to consumers who have
            fallen victim to a wide variety of illegal scams. In some
            cases, courts order defendants to return money directly to
            consumers. Other times, the court orders money to be paid
            to the Commission itself, which then attempts to distribute
            recovered funds to injured consumers. Agency records
            show that from 2016 to 2019, the Commission returned
            approximately $977 million directly to consumers in Sec-
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                 Page 44 of 64 PageID 458




                                             6

            tion 13(b) cases. Billions more were returned to consumers
            directly from defendants.3
                4. This case arises out of a scam perpetrated by re-
            spondents Michael Brown and his company, Credit Bureau
            Center, LLC. Respondents offered consumers a “free”
            credit report, but those who accepted were unwittingly
            enrolled in a credit-monitoring service for $30 per month.
            Respondents drove consumers to their websites through an
            affiliate that posted bogus ads for rental apartments on
            Craigslist. The ads and subsequent emails falsely offered
            desirable properties at attractive prices and instructed
            applicants to obtain a credit report from respondents.
            Duped consumers submitted more than 500 complaints to
            the FTC, other law enforcement agencies, and the Better
            Business Bureau, and suffered over $6 million in losses.
                The Commission sued under Section 13(b), seeking to
            halt continuing violations and return the unlawful gains to
            consumers. The district court awarded summary judgment
            to the Commission. It entered a permanent injunction
            barring future violations of the FTC Act and requiring
            respondents to repay $5.2 million, the net amount they
            took from consumers after deducting amounts recovered
            from settling codefendants. App., infra, 103a-134a.
                The district court directed that those sums be used to
            compensate injured consumers as “restitution.” App.,
            infra, 88a-89a. The judgment specifies that the money
            “may be deposited into a fund administered by the Com-
            mission or its designee to be used for equitable relief, in-
            cluding consumer redress and any attendant expenses for

             3
               When it is not possible to identify victims, or distribution costs
            would exceed the available funds, the FTC remits money to the Treas-
            ury. In the 2016-2019 period, that happened with about $15 million, a
            small fraction of the funds recovered under Section 13(b).
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 45 of 64 PageID 459




                                          7

            the administration of any redress fund.” Id. at 127a. If
            “direct redress to consumers is wholly or partially imprac-
            ticable or money remains after redress is completed,” the
            Commission may seek court approval to apply any remain-
            ing money to “other equitable relief ” reasonably related to
            Brown’s unlawful practices. Ibid. Only if funds remain
            after that may they “be deposited to the U.S. Treasury.”
            Ibid.
                 5.a. On appeal, the Seventh Circuit affirmed the finding
            of liability but reversed the monetary judgment. The court
            overruled its longstanding precedent to hold that Section
            13(b) does not authorize monetary relief. The court acted
            pursuant to a circuit rule permitting a panel to overrule
            circuit precedent or create a circuit split so long as a ma-
            jority of the active judges does not vote for rehearing en
            banc. See 7th Cir. R. 40(e). The court acknowledged that its
            decision created a split with the seven other courts of ap-
            peals that have held that Section 13(b) authorizes mone-
            tary relief. App., infra, 3a n.1, 39a.
                 Examining Section 13(b)’s authorization to enter “a
            permanent injunction,” the court thought it “obvious” that
            “[r]estitution isn’t an injunction.” App., infra, 12a. The
            court described an injunction as a “forward-facing” remedy
            and restitution as “a remedy for past actions.” Id. at 14a. It
            contrasted the language of Section 13(b) with two other
            provisions of the FTC Act, Sections 5(l) and 19, which it
            characterized as “backward-facing methods to obtain mon-
            etary relief for past injury.” Id. at 17a.
                 Section 5(l) authorizes the Commission to seek civil
            penalties against parties that violate an administrative
            cease-and-desist order and permits courts in such cases to
            award “mandatory injunctions and such other and further
            equitable relief as they deem appropriate.” 15 U.S.C. 45(l).
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 46 of 64 PageID 460




                                          8

            Section 19 authorizes courts to order relief “necessary to
            redress injury” against persons who (1) violate a Commis-
            sion rule; or (2) have been ordered to cease and desist from
            illegal practices in an administrative proceeding. 15 U.S.C.
            57b. Although Section 19 specifies that its remedies are “in
            addition to, and not in lieu of, any other remedy or right of
            action” available to the Commission, 15 U.S.C. 57b(e), the
            court did not believe that the savings clause prevented it
            from relying on Section 19’s remedies to find that mone-
            tary relief is unavailable under Section 13(b). In the court’s
            view, such relief would “effectively nullif[y]” Section 19, and
            it thus declined to read the savings clause to authorize
            what it described as “that self-defeating effect.” App.,
            infra, 19a.
                The court next considered the holdings in Porter and
            Mitchell that Congress authorizes monetary remedies
            when it empowers district courts in enforcement lawsuits
            to issue an “injunction” or to “restrain” violations. App.,
            infra, 20a-23a, 29a-33a. It concluded that those decisions
            were no longer binding because they had been undermined
            by this Court’s later decision in Meghrig v. KFC Western,
            Inc., 516 U.S. 479 (1996). Meghrig held that the citizen-suit
            provisions of the Resource Conservation and Recovery Act
            (RCRA) did not allow a private party to recover costs in-
            curred to clean up previously contaminated land. The court
            read Meghrig as having adopted a “more limited under-
            standing of judicially implied remedies” than the one es-
            poused in Porter and Mitchell. App., infra, 31a. In particu-
            lar, whereas Mitchell instructed courts to “provide com-
            plete relief in light of the statutory purposes,” 361 U.S. at
            292, after Meghrig, the court of appeals believed that “an
            exploration of statutory purpose is no longer the Supreme
            Court’s polestar in cases raising interpretive questions
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 47 of 64 PageID 461




                                          9

            about the scope of statutory remedies.” App., infra, 32a.
            The court viewed this case as “materially indistinguisha-
            ble” from Meghrig. Id. at 38a.
                b. Chief Judge Wood, joined by Judges Rovner and
            Hamilton, dissented from the denial of rehearing en banc.
            App., infra, 41a-63a. They disagreed with the panel’s con-
            clusion that Congress’s use of the term “injunction” neces-
            sarily excludes an order of restitution. Rather, they opined,
            injunctions “come in all shapes and sizes” and may require
            a party to undertake affirmative acts, including “an order
            requiring the enjoined party to return ill-gotten gains, or
            to pay money into a court escrow account, or otherwise to
            turn over property.” Id. at 42a, 43a.
                The dissent argued that the multiple enforcement
            mechanisms provided in the FTC Act do not preclude
            reading Section 13(b) to authorize monetary relief. Rather,
            agencies have “broad discretion in their choice of which of
            several authorized procedural tools they wish to use as
            they carry out their mission.” App., infra, 45a. The dissent
            found that Section 19’s savings clause (15 U.S.C. 57b(e))
            “says it all: the non-exhaustive examples of relief Congress
            chose to mention in one section do not limit what a court
            may or may not include pursuant to another section—for
            instance, a 13(b) injunction.” App., infra, 62a. Similarly, the
            “other and further equitable relief ” clause in Section 5(l)
            simply “clarifies that courts have a wide range of equitable
            relief available to them” to enforce a cease-and-desist or-
            der in addition to the limited mandatory injunction. Ibid.
                The dissent disagreed with the panel’s analysis of Me-
            ghrig. App., infra, 52a-55a. It noted that Meghrig involved
            private plaintiffs suing under a very different statutory
            scheme, and that even in that context Meghrig “did not
            purport categorically to exclude from injunctive relief an
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 48 of 64 PageID 462




                                         10

            order to make payments.” Id. at 54a. The dissent concluded
            that “[t]he majority’s interpretation upends what the agen-
            cy and Congress have understood to be the status quo for
            thirty years, and in so doing grants a needless measure of
            impunity to brazen scammers like the defendant in this
            case.” Id. at 62-63a.
                   REASONS FOR GRANTING THE PETITION
                The court of appeals’ decision creates a square circuit
            split on an important and recurring question: whether, in a
            suit brought under Section 13(b), a district court may order
            a defendant to both cease its illegal practices and return
            the money it gained as a result of those practices. The
            resolution of that question is critically important to the
            Commission’s ability to carry out its consumer protection
            and antitrust enforcement missions. The court of appeals’
            decision neuters Section 13(b) within the Seventh Circuit
            and makes the remedies available to the Commission de-
            pend on the happenstance of geography.
                The court of appeals’ analysis of Section 13(b) is incor-
            rect. The court’s cramped view that injunctions are strictly
            limited to prohibitions on future misconduct contradicts
            historical understanding of that remedy. Courts and com-
            mentators have understood since the founding era that
            injunctions may serve reparative purposes and may in-
            clude an order requiring the defendant to yield up wrong-
            fully acquired property. That principle informs the control-
            ling decisions in Porter and Mitchell that a statute permit-
            ting an injunction invokes “all the inherent equitable pow-
            ers of the District Court,” including the power to award
            monetary relief. Porter, 328 U.S. at 398. Porter and Mitch-
            ell were the law of the land when Congress added Section
            13(b) to the FTC Act, and they remain good law after Me-
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 49 of 64 PageID 463




                                         11

            ghrig, which involved private litigation under a statute very
            different from Section 13(b).
                The Court should grant this petition notwithstanding
            the grant of certiorari in Liu v. SEC, No. 18-1501, which
            involves whether disgorgement under the securities laws is
            an equitable remedy in light of this Court’s decision in
            Kokesh v. SEC, 137 S. Ct. 1635 (2017), that such orders are
            penal in nature. The answer to that question will not re-
            solve whether Section 13(b) authorizes district courts en-
            tering a permanent injunction against illegal conduct to
            order that money taken by that conduct be returned to
            consumers. The question here is distinct from the question
            in Liu, will not be resolved in that case, and warrants inde-
            pendent review.
            I. THIS CASE PRESENTS A SQUARE CIRCUIT SPLIT ON AN
               IMPORTANT AND RECURRING ISSUE.
                The decision of the court of appeals has unsettled the
            longstanding and uniform judicial interpretation that Sec-
            tion 13(b) authorizes district courts to enter injunctions
            requiring the return of illegally obtained funds. The court
            of appeals acknowledged that it was creating a circuit split
            when it held “that section 13(b)’s permanent-injunction
            provision does not authorize monetary relief.” App., infra,
            40a. Every other court of appeals that has decided that
            issue has held the opposite.
                Specifically, the First, Second, Fourth, Eighth, Ninth,
            Tenth, and Eleventh Circuits have all held that Section
            13(b) authorizes district courts to enter injunctions that
            include monetary relief. See FTC v. Direct Mktg. Concepts,
            Inc., 624 F.3d 1, 15 (1st Cir. 2010); FTC v. Bronson Part-
            ners, LLC, 654 F.3d 359, 367 (2d Cir. 2011) (“In sum, Sec-
            tion 13(b) of the FTC Act permits courts to award not only
            injunctive relief but also ancillary relief, including mone-
Case 3:19-cv-02281-K Document 42 Filed 03/04/20             Page 50 of 64 PageID 464




                                          12

            tary relief.”); FTC v. Ross, 743 F.3d 886, 890-892 (4th Cir.
            2014) (“[B]ecause there is no affirmative and clear legisla-
            tive restriction on the equitable powers of the district
            court, ordering monetary consumer redress is an appro-
            priate ‘equitable adjunct’ to the district court’s injunctive
            power.”); FTC v. Sec. Rare Coin & Bullion Corp., 931 F.2d
            1312, 1314-1315 (8th Cir. 1991); FTC v. H.N. Singer, Inc.,
            668 F.2d 1107 (9th Cir. 1982); FTC v. Freecom Commc’ns,
            Inc., 401 F.3d 1192, 1202 n.6 (10th Cir. 2005) (“[Section]
            13(b)’s grant of authority to provide injunctive relief car-
            ries with it the full range of equitable remedies, including
            the power to grant consumer redress.”); FTC v. U.S. Oil &
            Gas Corp., 748 F.2d 1431, 1432, 1434 (11th Cir. 1984). Un-
            like the decision below, those courts have continually ap-
            plied this Court’s decisions in Porter and Mitchell to up-
            hold that authority.
                The issue is critically important: the ability to seek an
            injunction that requires the defendant to return illegally
            obtained funds to consumers is essential to the effective
            enforcement of the FTC Act and other laws enforced by
            the Commission. Stripping district courts of that authority
            would reduce Section 13(b) to a stop sign and would effec-
            tively reward fraudsters for their illegal conduct.
                Contrary to the court of appeals’ view, neither Section
            5(l) nor Section 19 of the FTC Act is an adequate alterna-
            tive to requiring the return of unlawful gains under Section
            13(b). Section 5(l) allows civil penalties, but only against
            parties who have already been ordered by the Commission
            to cease and desist in an administrative enforcement pro-
            ceeding and who then violate that order. See 15 U.S.C.
            45(l). It does not allow courts to order the return of gains
            from the original misconduct that led to the cease-and-
            desist order. Section 19 is also of limited utility. Although it
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                 Page 51 of 64 PageID 465




                                             13

            authorizes district courts to redress harm to consumers
            from violations of FTC rules, 15 U.S.C. 57b(a)(1), many
            cases do not involve rule violations. Section 19 also allows
            district courts to redress consumer harm in certain cases
            against defendants who have gone through the administra-
            tive process and been ordered to cease and desist from
            unfair or deceptive acts or practices. 15 U.S.C. 57b(a)(2).
            That remedy would be illusory in most of the cases that the
            Commission brings under Section 13(b) because defend-
            ants would dissipate their ill-gotten gains long before the
            Commission ever got to court. In suits under Section 13(b),
            the district court may freeze assets at the outset of litiga-
            tion, but Section 19 does not provide similar protection.
                The issue is also recurring. The FTC brings dozens of
            cases each year seeking injunctions that return funds to
            consumers under Section 13(b). As of mid-2019, 55 such
            cases were pending in district courts.4 The question pre-
            sented here is integral to all of them. Three pending appel-
            late cases raise the same issue, as do two currently pending
            petitions seeking certiorari in this Court. See FTC v. Hoyal
            & Assocs., No. 19-35668 (9th Cir.); FTC v. Abbvie, Inc., No.
            18-2621 (3d Cir.); FTC v. Dorfman, No. 19-11932 (11th Cir.);
            cert. petitions in Publishers Bus. Serv., Inc. v. FTC, No. 19-
            507 & AMG Capital Mgmt., LLC v. FTC, No. 19-508.
            II. THE COURT OF APPEALS’ DECISION IS INCORRECT.
                1. The court of appeals’ decision rests on the proposi-
            tion that “injunction” plainly refers only to forward-looking
            relief and necessarily excludes an order to return money

             4
               See generally FTC, Semiannual Federal Court Litigation Status
            Report, June 30, 2019, https://www.ftc.gov/system/files/attachments/
            quarterly-litigation-status-report/semiannual_litigation_report_6-30-
            19.pdf.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 52 of 64 PageID 466




                                          14

            improperly obtained in the past. It is “obvious,” the court
            held, that “[r]estitution isn’t an injunction.” App., infra,
            12a. That narrow reading of “injunction” was error.
                Contrary to the court of appeals’ reading, it has long
            been understood that an injunction can provide for restitu-
            tion or other forms of monetary relief to undo harm caused
            by the defendant’s conduct. The leading legal dictionary
            defines “injunction” as “[a] court order commanding or
            preventing an action” and notes that the term encompasses
            a “reparative injunction” which “requir[es] the defendant
            to restore the plaintiff to the position that the plaintiff
            occupied before the defendant committed a wrong.”
            Black’s Law Dictionary 904-905 (10th ed. 2014). Indeed,
            the understanding that injunctions may both prohibit fu-
            ture misconduct and remedy past harm by requiring the
            restoration of wrongfully obtained property dates at least
            to the earliest days of the Republic. Justice Story, for ex-
            ample, explained that although injunctions are “generally
            preventative and protective, rather than restorative,” they
            are “by no means confined to the former,” and “may con-
            tain a direction to the party defendant to yield up . . . lands
            or other property, constituting the subject-matter of the
            decree, in favor of the other party.” 2 Joseph Story, Com-
            mentaries on Equity Jurisprudence, as Administered in
            England and America §§ 861-862, at 154-155 (1836). Ap-
            plying that principle in Osborn v. Bank of the United
            States, 22 U.S. 738 (1824), the Court affirmed an injunction
            that forbade enforcement of a state tax law against the
            Bank and directed the state to return money improperly
            seized from the Bank under that law. Id. at 870-871.
                An early-20th-century commentator similarly explained
            that injunctions may “in some cases be used to reinstate
            the rights of persons to property of which they have been
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 53 of 64 PageID 467




                                          15

            deprived,” and that “a preventative and a mandatory in-
            junction” can be “made to co-operate so that by a single
            exercise of equitable power an injury is both restrained
            and repaired.” 1 Howard C. Joyce, A Treatise on the Law
            Relating to Injunctions §§ 2, at 5; 2a, at 7 (1909). In the
            modern era, the leading scholar on remedies, Professor
            Dobbs, agrees that an injunction “may attempt to prevent
            harm, or to compel some form of reparation for harm al-
            ready done,” and that “some injunctive orders both repair
            and prevent harm.” 1 Dan B. Dobbs, Law of Remedies
            §§ 1.1, at 7; 2.9, at 225 (2d ed. 1993). Professor Dobbs spe-
            cifically notes that an injunction may compel restitution.
            Id. § 1.1, at 7.
                Porter and Mitchell rest on the same principles. As the
            Court explained, “[n]othing is more clearly a part of the
            subject matter of a suit for an injunction than the recovery
            of that which has been illegally acquired and which has
            given rise to the necessity for injunctive relief.” Porter, 395
            U.S. at 399. It therefore requires an affirmative expression
            of Congress “in so many words, or by a necessary and
            inescapable inference,” to exclude that authority when
            Congress has authorized an injunction. Id. at 398; Mitchell,
            361 U.S. at 291. As further discussed below, those princi-
            ples were well established when Congress granted district
            courts the authority to enter “a permanent injunction” in
            Section 13(b), but Congress did not place any limit on the
            grant of authority. The court of appeals, on the other hand,
            disregarded the established understanding by reading
            “injunction” to exclude monetary remedies.
                This Court has continued to recognize the broad nature
            of injunctions in cases decided after Porter and Mitchell. In
            California v. American Stores Co., 495 U.S. 271 (1990), for
            example, the Court held that an order requiring divestiture
Case 3:19-cv-02281-K Document 42 Filed 03/04/20            Page 54 of 64 PageID 468




                                          16

            of unlawfully acquired assets is a form of “injunctive relief ”
            under the Clayton Act. The Court explained that “[o]n its
            face,” a statute authorizing “injunctive relief ” was broad
            enough to encompass an order requiring a company to
            divest itself of illegally acquired assets. Id. at 281. The
            statute stated “no restrictions or exceptions to the forms of
            injunctive relief ” that could be awarded, but instead ex-
            pressed “Congress’ intention that traditional principles of
            equity govern the grant of injunctive relief.” Ibid. The
            “plain text” of the statute therefore authorized divestiture.
            Id. at 282. As the dissent in this case correctly observed,
            “[a]n order of divestiture is almost identical to an order
            requiring equitable restitution: both require the wrongdoer
            to turn over property that was unlawfully obtained.” App.,
            infra, 44a. The court of appeals’ decision, by contrast,
            cannot be squared with American Stores.
                2. When Congress passes a law, it is presumed to un-
            derstand how courts have interpreted existing laws using
            the same or similar language. See Lorillard v. Pons, 434
            U.S. 575, 580-581 (1978). By the time Congress adopted
            Section 13(b) in 1973, this Court’s decisions in Porter and
            Mitchell were settled law. In addition, the Second Circuit
            had recently held that the authority to enter a “permanent
            or temporary injunction” in the securities laws authorized
            district courts to order the return of ill-gotten gains. See
            SEC v. Texas Gulf Sulphur, 446 F.2d 1301, 1307-1308
            (1971); SEC v. Manor Nursing, 458 F.2d 1082, 1103-1105
            (1972). Congress would have understood that a statute
            empowering district courts to enter “a permanent injunc-
            tion” in Section 13(b) would be interpreted the same way.
                Further, when Congress amends a statute but chooses
            not to alter an existing statutory interpretation “then pre-
            sumably the legislative intent has been correctly dis-
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                  Page 55 of 64 PageID 469




                                             17

            cerned.” North Haven Bd. of Educ. v. Bell, 456 U.S. 512,
            535 (1982). In 1994, Congress undertook a thorough review
            of the FTC Act in connection with a reauthorization of the
            Commission. By then, multiple courts of appeals had rec-
            ognized that Section 13(b) authorizes orders to return ill-
            gotten gains to consumers.5 Congress amended Section
            13(b) to expand its venue provisions and authorize nation-
            wide service of process, but did not alter the permanent
            injunction clause. See Pub. L. No. 103-312, § 10 (1994).
            That is “convincing support for the conclusion that Con-
            gress accepted and ratified the unanimous holdings of the
            Courts of Appeals.” Texas Dept. of Housing & Community
            Affairs v. Inclusive Communities Project, Inc., 135 S. Ct.
            2507, 2520 (2015). Indeed, the relevant Senate Report
            notes that Section 13(b) “authorizes the FTC to file suit to
            enjoin any violation of the FTC [Act]” and “obtain consum-
            er redress,” and explained that the expansion of venue and
            service of process provisions were intended to “assist the
            FTC in its overall efforts.” S. Rep. No. 103-130, at 15-16
            (1993).
                By 2006, when still more courts of appeals had recog-
            nized that Section 13(b)’s authority encompasses monetary
            relief, Congress amended Section 5 to give the FTC au-
            thority over aspects of foreign commerce and stated in the
            statute that the new authority would include “[a]ll reme-
            dies available to the Commission . . . including restitution
            to domestic or foreign victims.” Pub. L. 109-455, § 3 (2006)
            (codified at 15 U.S.C. 45(a)(4)). By then, courts had ordered
            such relief under Section 13(b) hundreds of times, as Con-
            gress would have been well aware.

             5
               See H.N. Singer, 668 F.2d at 1112-1113; U.S. Oil & Gas, 748 F.2d at
            1432, 1434; Amy Travel Serv., 875 F.2d at 571-72; Sec. Rare Coin, 931
            F.2d at 1314-15.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 56 of 64 PageID 470




                                         18

                 In the decision below, however, the court of appeals
            summarily rejected those strong indications of legislative
            intent, thereby overriding the principles of statutory inter-
            pretation the Court has repeatedly set out. App., infra,
            19a-20a. That was error.
                 3. The court of appeals further erred in its conclusion
            that this Court’s decision in Meghrig undermined Porter
            and Mitchell and that an order returning ill-gotten gains to
            consumers under Section 13(b) is “materially indistin-
            guishable” from the relief sought in Meghrig. App., infra,
            32a-33a, 38a.
                 Meghrig involved a lawsuit filed by a private landowner
            against a prior owner to recover the costs of environmental
            cleanup under a provision of RCRA that permits such a
            suit where contamination presents “an imminent and sub-
            stantial endangerment to health or the environment.” 42
            U.S.C. 6972(a)(1)(B). In such cases, the statute authorizes
            courts to “restrain” persons who contributed to pollution or
            order them to “take such other action as may be neces-
            sary.” Meghrig, 516 U.S. at 484 (quoting 42 U.S.C. 6972(a)).
            When the case was filed, the landowner had already
            cleaned up the land, and the environmental contamination
            therefore presented no danger. The Court held that on
            those facts the statute “does not contemplate the award of
            past cleanup costs,” and that once the land had been reme-
            diated, the statute “quite clearly excludes waste that no
            longer presents such a danger.” Id. at 485-486, 488.
                 Meghrig does not undermine Porter and Mitchell or
            control this case for several reasons. First, unlike statutes
            that authorize permanent injunctions without qualification
            (like Section 13(b) and those at issue in Porter and Mitch-
            ell), RCRA limits a court’s remedial authority to cases of
            imminent and substantial danger. The lawsuit in Meghrig
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 57 of 64 PageID 471




                                         19

            failed that statutory condition for suit because the land had
            already been decontaminated; the plaintiff sought “a rem-
            edy that compensates for past cleanup efforts.” Id. at 486.
            No similar situation existed in Porter and Mitchell or in
            this case, where the illegal scheme was ongoing at the time
            of suit. Indeed, Meghrig expressly declined to address
            whether “a private party could seek to obtain an injunction
            requiring another party to pay cleanup costs which arise
            after a RCRA citizen suit has been properly commenced.”
            Id. at 488. As the dissent in this case correctly noted, Me-
            ghrig “did not purport categorically to exclude from injunc-
            tive relief an order to make payments.” App., infra, 54a.
                Second, Meghrig involved a private plaintiff, not (as in
            Porter and Mitchell, and here) a government enforcement
            action. As the Third Circuit noted in rejecting the claim
            that Meghrig limits remedies in government enforcement
            cases, the money sought by the plaintiff “resembles tradi-
            tional damages far more than . . . restitution.” United
            States v. Lane Labs-USA, Inc., 427 F.3d 219, 231 (3d Cir.
            2005).
                Third, RCRA’s citizen-suit injunctive provision is inte-
            grally tied into “the extensive remedial scheme” that might
            have been disrupted by allowing monetary relief for al-
            ready-remediated land. Id. at 231-232. That was not the
            case in Porter or Mitchell.
                Finally, nothing in Meghrig purports to undermine the
            principles established in Porter. Although the Court did not
            accept a government argument that relied partly on Porter,
            see Meghrig, 516 U.S. at 487, it did not suggest that it was
            overruling or limiting the earlier decision. And since Me-
            ghrig was decided, the Court has relied upon Porter with-
            out qualification multiple times. In particular, in Kansas v.
            Nebraska, 135 S. Ct. 1042 (2015), the Court relied on Porter
Case 3:19-cv-02281-K Document 42 Filed 03/04/20          Page 58 of 64 PageID 472




                                        20

            in support of its authority to impose a monetary remedy
            under its equitable authority to apportion interstate water
            rights. Id. at 1052-1053, 1057. The Court noted that
            “[w]hen federal law is at issue and ‘the public interest is
            involved,’ a federal court’s ‘equitable powers assume an
            even broader and more flexible character than when only a
            private controversy is at stake.’” Id. at 1053 (quoting Por-
            ter, 328 U.S. at 398); see also United States v. Oakland
            Cannabis Buyers’ Co-Op., 532 U.S. 483, 496-497 (2001);
            Miller v. French, 530 U.S. 327, 340 (2000).
                In light of these factors, other courts of appeals have
            correctly held that “Meghrig did not overrule or limit
            Porter and Mitchell.” United States v. Rx Depot, Inc., 438
            F.3d 1052, 1057 n.3 (10th Cir. 2006); accord Lane Labs, 427
            F.3d at 232 (finding no “indication, either in Meghrig or
            since, that the Court has abandoned the holdings of Porter
            and Mitchell”). In this case, the court of appeals erred by
            relying on Meghrig rather than the directly controlling
            authorities of Porter and Mitchell.
                4. The court of appeals further erred in its conclusion
            that the remedies created by two other enforcement provi-
            sions of the FTC Act mean that injunctions under Section
            13(b) cannot order defendants to return money they took
            from consumers. App., infra, 15a-16a.
                The FTC Act gives the Commission multiple ways to
            enforce the laws under its authority: by rulemaking,
            through the administrative cease-and-desist process, and
            through direct enforcement actions in federal court. See 15
            U.S.C. 57a (rulemaking); 45(b) (administrative enforce-
            ment); 53(b) (direct action). The choice between those
            enforcement mechanisms lies “in the informed discretion of
            the administrative agency.” SEC v. Chenery Corp., 332 U.S.
            194, 203 (1947); see also NLRB v. Bell Aerospace Co., 416
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 59 of 64 PageID 473




                                         21

            U.S. 267, 294 (1974). The court of appeals misapplied that
            principle by effectively ruling that when Congress allows a
            type of relief under one statutory enforcement mechanism,
            it necessarily withholds such relief from other mechanisms.
                Section 5(l) of the Act, 15 U.S.C. 45(l), serves the sole
            purpose of supplementing the Commission’s administrative
            enforcement authority. It allows the Commission to sue for
            relief only against violators of a cease-and-desist order
            entered through the administrative process and provides
            remedies tailored for such violations, including civil penal-
            ties, “mandatory injunctions,” and “other and further equi-
            table relief.” Ibid. The court of appeals erred in holding
            that without similar clauses Section 13(b) cannot support
            an order returning money to consumers. App., infra, 15a-
            16a. That is the very approach this Court rejected in
            Mitchell when it held that a statute authorizing an injunc-
            tion need not also provide for “other order[s]” to justify
            monetary relief. 361 U.S. at 296.
                The court of appeals was likewise wrong to hold that
            the monetary relief authorized by Section 19 limits the
            scope of Section 13(b). Congress stated expressly that the
            “[r]emedies provided” in Section 19 “are in addition to, and
            not in lieu of, any other remedy or right of action provided
            by State or Federal law. Nothing in [Section 19] shall be
            construed to affect any authority of the Commission under
            any other provision of law.” 15 U.S.C. 57b(e). Given that
            savings clause, Section 19 cannot properly be read to limit
            the remedies available under Section 13(b).
                Nor does reading Section 13(b) to authorize monetary
            remedies render the procedural requirements to obtain
            monetary relief under Section 19 (as described by the court
            of appeals, App., infra, 16a-17a) “largely pointless.” App.,
            infra, 17a. To the contrary, the two sections support the
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                  Page 60 of 64 PageID 474




                                              22

            Commission’s prerogative to choose among the enforce-
            ment tools Congress has provided by balancing power
            between the courts and the Commission depending on
            which route the agency takes. When the Commission opts
            for direct action under Section 13(b) to end illegal practices
            and return money to consumers, it cedes to the court the
            determination whether there has been a violation. By con-
            trast, if the Commission chooses to proceed under Section
            19, it retains plenary authority to determine that a particu-
            lar practice should be prohibited (through rulemaking) or
            that particular conduct is illegal (through the administra-
            tive process), but in exchange for having to satisfy the
            procedural requirements of Section 19 before seeking
            judicial redress. The court of appeals’ decision upends that
            balanced remedial scheme by crippling Section 13(b) and
            requiring the Commission to obtain consumer redress only
            via Section 19. That was error.
            III. THE QUESTION PRESENTED MERITS PLENARY REVIEW
                 AND THIS CASE IS THE IDEAL VEHICLE TO RESOLVE IT.
                The question presented here is also presented by the
            petitions in No. 19-508, AMG Capital Management v. FTC,
            and No. 19-507, Publishers Business Services v. FTC. In
            his response to the AMG petition, the Solicitor General
            acknowledges that the circuit split would “ordinarily war-
            rant this Court’s review,” but recommends that the Court
            hold that petition based on a perceived “overlap” between
            the issue here and the question presented in No. 18-1501,
            Liu v. SEC (petition granted Nov. 1, 2019).6 The Court
            should not hold this petition but grant it and hold AMG

             6
              The Solicitor General’s brief in opposition in No. 19-507, Publishers
            Business Services, Inc. v. FTC, recommends that the petition be
            denied or in the alternative held for Liu.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 61 of 64 PageID 475




                                         23

            pending resolution of this case. The question presented
            here is ripe for review, distinct from Liu, and unlikely to be
            answered by the Court’s disposition of that case. At the
            same time, the circuit split has a continuing adverse effect
            on the Commission’s ability to protect consumers, and this
            case presents an ideal vehicle to resolve it.
                 1. The question presented in Liu is: “Whether the Se-
            curities and Exchange Commission may seek and obtain
            disgorgement from a court as ‘equitable relief ’ for a securi-
            ties law violation even though this Court has determined
            that such disgorgement is a penalty.” That question follows
            from the Court’s recent decision that “SEC disgorgement
            constitutes a penalty” within the meaning of the 5-year
            statute of limitations for civil penalties, 28 U.S.C. 2462.
            Kokesh v. SEC, 137 S. Ct. 1635, 1638 (2017). Whether SEC
            disgorgement is properly considered an “equitable” reme-
            dy in light Kokesh will not resolve the question here, name-
            ly, whether the authority in Section 13(b) of the FTC Act to
            enter a “permanent injunction” authorizes an order to
            return to consumers money illegally taken from them.
                 Indeed, the petitioners’ merits brief in Liu demon-
            strates that the issues presented there will not determine
            the outcome here. The brief ’s argument focuses on (1) the
            SEC’s statutory authority to obtain “disgorgement”; (2)
            the Court’s decision in Kokesh that SEC disgorgement is
            penal; (3) whether penal remedies are within the tradition-
            al scope of equity; and (4) the effect of holding in Liu’s
            favor. Liu Pet. Br. 15-19 & 35-40, 19-26, 26-33, 40-43. To
            make the case that SEC disgorgement orders are penal
            and not “equitable,” the brief takes pains to distinguish
            disgorgement orders that do not return money to victims
            from orders that provide restitution to injured parties. Id.
            at 6, 25, 30-31, 34 & n.16.
Case 3:19-cv-02281-K Document 42 Filed 03/04/20                   Page 62 of 64 PageID 476




                                              24

                Unlike the SEC disgorgement orders at issue in Liu,
            neither this Court nor any other has held that orders in-
            cluding monetary relief under the FTC Act are punitive.
            Indeed, the judgments in Liu and this case starkly illus-
            trate the differences between SEC disgorgement and the
            relief awarded under Section 13(b). The court in Liu or-
            dered $26.7 million in disgorgement and did not require
            that the SEC use the money to compensate injured inves-
            tors.7 Liu Pet. App. 62a. Here, by contrast, the judgment
            directs that the monetary relief be used for “consumer
            redress and any attendant expenses for the administration
            of any redress fund.”8 Such compensatory orders are typi-
            cal in Section 13(b) cases; as discussed above, virtually all
            of the money the FTC recovers is repaid to injured con-
            sumers.
                Thus, no matter how the Court resolves its holding in
            Kokesh that SEC disgorgement is a penalty with the con-
            tention that relief under the securities laws must be “equi-
            table,” the decision in Liu will not answer whether Section
            13(b) authorizes district courts to order monetary relief for
            compensatory purposes.
                2. That question has been definitively answered in eight
            circuits, with only the decision below diverging from the
            others.9 It is ripe for review now. The issue has been thor-

             7
                That approach appears typical of SEC disgorgement cases. In
            Kokesh, this Court observed that “in many cases, SEC disgorgement is
            not compensatory” and that courts have required disgorgement “re-
            gardless of whether the disgorged funds will be paid to such investors
            as restitution.” 137 S. Ct. at 1644 (quoting SEC v. Fischbach Corp., 133
            F.3d 170, 176 (2d Cir. 1997)).
              8
                The order provides for disgorgement to the Treasury only as a last
            resort. App., infra, 127a.
              9
                The question is pending in one court with no binding precedent on
            the issue, see FTC v. Abbvie Inc., No. 18-2621 (3d Cir.).
Case 3:19-cv-02281-K Document 42 Filed 03/04/20           Page 63 of 64 PageID 477




                                         25

            oughly examined in multiple decisions in the courts of
            appeals for more than 30 years and is unlikely to benefit
            from further percolation. Because it will not be answered
            in Liu, holding this petition would serve no purpose other
            than delay while a serious impediment to Commission
            enforcement persists.
                Until the split is resolved, the FTC Act will mean one
            thing in the Seventh Circuit and something different in
            seven other circuits. In the Seventh Circuit, unlike the
            others, Section 13(b) will be useless to return money taken
            from consumers by scam artists like respondents. The
            circuit split will also cause unnecessary and time-
            consuming litigation over forum: defendants have already
            sought to force enforcement cases against them into courts
            in the Seventh Circuit. The upshot is Commission re-
            sources spent on procedural fencing rather than enforce-
            ment action. Given the consequences to Commission en-
            forcement and to the consumers it seeks to protect, the
            Court should not delay resolution of the issue, but should
            grant the petition in this case.
                If—following Liu—the Court were simply to remand
            this case (and AMG), the split and its consequences to
            consumers would likely persist for years with little pro-
            spect of righting itself.
                3. This case is an ideal vehicle to resolve the circuit
            split. The issue was squarely presented and dispositive in
            the court of appeals and there are no procedural or other
            impediments to its resolution in this Court. The same is not
            true in the other pending petitions. In Publishers Business
            Services, the petitioners waived the issue by failing to raise
            it properly below. See Brief in Opp’n, No. 19-507, at 4.
            Although the petition in AMG would otherwise present an
            appropriate vehicle, the Solicitor General’s view that the
Case 3:19-cv-02281-K Document 42 Filed 03/04/20         Page 64 of 64 PageID 478




                                        26

            case be held pending Liu makes this case the most suitable
            candidate for review. The best course would be to grant the
            Commission’s petition and hold AMG pending its resolu-
            tion.
                                  CONCLUSION
               The petition should be granted.

                                        Respectfully submitted,

                                        ALDEN F. ABBOTT
                                         General Counsel
                                        JOEL MARCUS
                                         Deputy General Counsel
                                          for Litigation
                                        MICHAEL BERGMAN
                                        THEODORE (JACK) METZLER
                                        MATTHEW M. HOFFMAN
                                         Attorneys
                                        FEDERAL TRADE COMMISSION
            DECEMBER 2019
